UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6069



WARREN CHASE,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL MEDICAL SERVICE, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
04-2808-1-CCB)


Submitted:   April 14, 2005                 Decided:   April 20, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Chase, Appellant Pro Se. Philip Melton Andrews, Mindy Lynn
Caplan, KRAMON & GRAHAM, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Warren Chase appeals a district court order granting the

Defendant summary judgment and dismissing his complaint seeking an

emergency order for medical services.   We have reviewed the record

and the district court’s order and memorandum and affirm for the

reasons stated by the district court.    See Chase v. Correctional

Med. Serv., Inc., No. CA-04-2808-1-CCB (D. Md. Dec. 6, 2004).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -